Exhibit 10.110

EXECUTION COPY

FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED

POOLING AND SERVICING AGREEMENT

THIS FOURTH AMENDMENT dated as of August 5, 2004 to the SECOND AMENDED AND
RESTATED POOLING AND SERVICING AGREEMENT (as defined below), (this “Amendment”),
is among Charming Shoppes Receivables Corp., as Seller (“Seller”), Spirit of
America, Inc., as Servicer (“Servicer”), and Wachovia Bank, National Association
(f/k/a First Union National Bank), as Trustee (“Trustee”). Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned
thereto in the Existing Agreement (defined below).

W I T N E S S E T H

WHEREAS, Seller, Servicer and Trustee are parties to that certain Second Amended
and Restated Pooling and Servicing Agreement, dated as of November 25, 1997 (as
amended on July 22, 1999 and May 8, 2001, the “Existing Agreement”); and

WHEREAS, Seller, Servicer and Trustee desire to amend the Existing Agreement in
certain respects as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Amendments. (a) Section 1.1 of the Existing Agreement is hereby
amended as follows:

(i) by deleting the definition of “Due Period” in its entirety and substituting
the following therefor:

““Due Period” shall mean, with respect to any Distribution Date, the immediately
preceding calendar month, unless otherwise defined with respect to any
Certificate Series in the related Supplement; provided, however, that the
initial Due Period with respect to any Certificate Series will commence on the
Closing Date with respect to such Certificate Series and shall end on the last
day of the calendar month preceding the first Distribution Date with respect to
such Certificate Series.”; and

(ii) by deleting the definition of “Required Addition Event” and substituting
the following therefor:

““Required Addition Event” means, as of any Business Day, the Seller Interest is
less than the Aggregate Minimum Seller Interest.”



--------------------------------------------------------------------------------

(b) Section 2.6(a) of the Existing Agreement is amended by deleting the first
sentence thereof and substituting the following sentence therefor:

“If, a Required Addition Event occurs, the Seller shall on or prior to the close
of business on the 10th Business Day following the occurrence of such Required
Addition Event (the “Required Designation Date”), unless the Seller Interest
exceeds the Aggregate Minimum Seller Interest as of the close of business on any
day after the occurrence of such Required Addition Event and prior to the
Required Designation Date, designate additional Eligible Accounts to be included
as Accounts as of the Required Designation Date (“Additional Accounts”) or any
earlier date in a sufficient amount such that after giving effect to such
addition, the Seller Interest as of the close of business on the Addition Date
is at least equal to the Aggregate Minimum Seller Interest on such date.”.

(c) Section 4.3(c) of the Existing Agreement is amended by adding the following
proviso immediately following the existing proviso to the first sentence of such
section:

“; and provided, further, that, if the Seller Interest (determined after giving
effect to any transfer of Principal Receivables to the Trust on such day) is
less than the Aggregate Minimum Seller Interest, the Servicer shall not allocate
to the Holder of the Exchangeable Seller Certificate any such amounts that would
otherwise be allocated to the Holder of the Exchangeable Seller Certificate, but
shall instead deposit such funds to the Excess Funding Account”.

(d) Section 4.3(d) of the Existing Agreement is amended by deleting the second
and third sentences of such section and substituting the following therefor:

“If any such reduction causes the Seller Interest to be less than the Aggregate
Minimum Seller Interest, the Seller shall be required to make a deposit in the
Excess Funding Account in immediately available funds in an amount equal to such
reduction on or prior to the tenth Business Day following the last Business Day
of the Due Period in which such reduction occurred; provided that no such
deposit shall be required to be made to the extent that such deficiency has been
eliminated (through the conveyance of Receivables in Additional Accounts
pursuant to Section 2.6(a), the deposit of Collections to the Excess Funding
Account pursuant to Section 4.3(c) or 4.3(f) or otherwise), so that the Seller
Interest is at least equal to the Aggregate Minimum Seller Interest on the date
such deposit would otherwise be required to be made. If the Seller shall fail to
make a deposit required pursuant to the preceding sentence, the portion of the
Dilution Amount equal to the amount of the deposit not made (with respect to
each Due Period, the “Series Dilution Amount”) will be allocated to each Series
based upon the Series Percentage for such Series.”

SECTION 2. Effectiveness. The amendment set forth in Section 1 shall become
effective on the date when the Servicer receives counterparts of this Amendment
executed by each of the parties hereto and each other condition precedent
specified in Section 13.1 of the Existing Agreement to the effectiveness of any
amendment to the Existing Agreement shall have been satisfied.



--------------------------------------------------------------------------------

SECTION 3. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 4. Severability. Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of any
provision hereof, and the unenforceability of one or more provisions of this
Amendment in one jurisdiction shall not have the effect of rendering such
provision or provisions unenforceable in any other jurisdiction.

SECTION 5. Ratification of the Existing Agreement. From and after the date
hereof, each reference in the Existing Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import, and references to the
Existing Agreement in any other document, instrument or agreement executed
and/or delivered in connection therewith, shall, in each case, mean and be a
reference to the Existing Agreement as amended hereby. Except as otherwise
amended by this Amendment, the Existing Agreement shall continue in full force
and effect and is hereby ratified and confirmed.

SECTION 6. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date and year
first written.

 

CHARMING SHOPPES RECEIVABLES CORP.,

Seller

By:   /s/ Kirk R. Simme Name:   Kirk R. Simme Title:   Vice President

SPIRIT OF AMERICA, INC.

Servicer

By:   /s/ Kirk R. Simme Name:   Kirk R. Simme Title:   Vice President

WACHOVIA BANK, NATIONAL ASSOCIATION,

not in its individual capacity but solely as the Trustee for CHARMING SHOPPES
MASTER TRUST

By:   /s/ George J. Rayzis Name:   George J. Rayzis Title:   Vice President